DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2015/055039 filed 07/03/2015, which claims benefit of Application No. PCT/IB2014/002275, filed 07/03/2014, has been received and acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 was filed after the mailing date of the Non-Final Rejection on 02/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Regarding the 35 U.S.C. 112(b) rejection of Claims 1-26, applicant’s arguments have been fully considered and are persuasive in view of the amendments made to the claims, therefore, the rejection has been withdrawn.
The declaration under 37 CFR 1.132 filed 06/13/2022 is sufficient to overcome the 35 U.S.C. 112(b) rejection of claims 1-26. The applicant has amended the claims to provide units with respect to the microstructure and C content, thus the supporting evidence provided within the declaration also provides useful insight into these features. 

Allowable Subject Matter
Claims 1-4, 7-26 are allowed. 
The following is an examiner’s statement of reasons for allowance. Claims 1, and 19 are drawn to methods for producing a high strength coated steel sheet having an improved formability. The coated steel sheets have yield strengths of at least 800 MPa, tensile strengths of at least 1180 MPa, total elongations of at least 14%, and hole expansion ratios of at least 30%. The chemical composition of the steel sheets in weight percent is shown below within Table I. The methods include annealing the sheets at an annealing temperature higher than Ac3 but less than 1000°C for a time of more than 30 seconds. The methods include quenching the sheet by cooling it down to a quenching temperature between 250°C and 350°C, at a cooling speed sufficient to obtain final structures consisting of, by volume fraction, martensite, bainite, and austenite just after quenching, such that the final structure consists of, by volume fraction, between 3% to 15% of retained austenite and 85% to 97% of a sum of martensite and bainite, with a martensite content of at least 60% by volume fraction. The methods include heating the sheets up to a partitioning temperature between 430°C and 460°C as recited within Claim 1, or 430°C and 480°C as recited within Claim 19 and maintaining the sheets at this temperature for a partitioning time between 10 seconds and 90 seconds. The method of Claim 1 includes hot dip coating the sheet, the hot dip coating step being a galvannealing step with an alloying temperature between 480°C and 510°C, and cooling the sheet down to the room temperature, whereas the method of Claim 19 includes hot dip coating the sheet, the hot dip coating step being a galvanizing step, and cooling the sheet down to room temperature. 
Table I – The composition of instant claims 1-4, and 19.
Ref.
CWt %
SiWt %
MnWt %
CrWt %
AlWt %
FeWt %
Claim 1
0.15 - 0.25
1.2 - 1.8
2.0 - 2.4
0.1 - 0.25
≤ 0.5
Bal.
Claim 2
0.17 - 0.21
-
-
-
-
-
Claim 3
0.15 - 0.25
1.3 - 1.6
-
-
-
-
Claim 4
-
1.2 - 1.8
2.1 - 2.3
-
-
-
Claim 19
0.15 - 0.25
1.2 - 1.8
2.0 - 2.4
0.1 - 0.25
≤ 0.5
Bal.


The closest prior art includes the following:

Futamura (JP-2013227653, using U.S. 2015/0101712 for citation)
Futamura teaches a method for manufacturing a high-strength cold-rolled steel sheet with outstanding workability. Futamura teaches a steel sheet having a chemical composition including (i.e., comprising) the chemical composition shown below within Table II (paragraphs [0017], and [0019]). Futamura teaches annealing the sheet at an annealing temperature higher than the Ac3 temperature for a time of 50 seconds or more (paragraph [0093]). Futamura teaches quenching a sheet by cooling it down to a quenching temperature between 300°C and 400°C (paragraph [0093]). Futamura teaches cooling at a cooling speed sufficient to obtain a final structure consisting of martensite, bainite, and austenite just after quenching such that the final structure consists of between 3% and 20% (paragraph [0073]), and 70% or greater of bainite and martensite (i.e., tempered martensite) (paragraph [0059]). Futamura teaches away from the microstructure including ferrite (e.g., Futamura explicitly teaches away from ferrite within paragraphs [0038], [0039], [0052], [0055], [0081], and [0114]). Futamura teaches hot dip coating the sheet (paragraph [0139]). Futamura does not explicitly teach the final step of cooling the sheet down to room temperature, however this step is a necessary step within any steel production process. Thus the reference is considered to necessarily carry out a final step of cooling the steel sheet to room temperature. Futamura teaches a tensile strength of at least 980 MPa (paragraph [0001]), a total elongation of 14% or more (paragraph [0162]), and a hole expansion ratio of 40% or more (paragraph [0162]). 
However, Futamura does not teach heating the sheet up to a partitioning temperature between 430°C and 460°C. Furthermore, the examples and corresponding properties within Futamura would not necessarily yield the claimed properties within the instant claim - most notably example 69 within Futamura. Example 69 possess the composition of instant claim 1, and instant claim 19; and is processed identically to the process recited within claim 1 and claim 19. The resulting steel however is shown to have a tensile strength of 1023 MPa and thus does not meet the limitation of a tensile strength of at least 1180 MPa as recited within both Claim 1, and Claim 19.

Table II – The composition of instant claims 1-4 compared to the teachings of Futamura (U.S. 2015/0101712).
Ref.
CWt %
SiWt %
MnWt %
CrWt %
AlWt %
FeWt %
Claim 1
0.15 - 0.25
1.2 - 1.8
2.0 - 2.4
0.1 - 0.25
≤ 0.5
Bal.
Claim 2
0.17 - 0.21
-
-
-
-
-
Claim 3
0.15 - 0.25
1.3 - 1.6
-
-
-
-
Claim 4
-
1.2 - 1.8
2.1 - 2.3
-
-
-
Futamura
0.10 - 0.30
1.0 - 3.0
1.5 - 3.0
> 0%, ≤ 1.0
0.005 - 3.0
Bal.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735